                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MISSOURI
                            SOUTHWESTERN DIVISION

                                     MINUTE SHEET

UNITED STATES OF AMERICA                              Date:      January 30, 2019

vs.                                                   Case No.: 18-03083-01-CR-S-RK

RICHARD LESLIE TURNER, III


Honorable David P. Rush, presiding at Springfield, Missouri

Nature of Hearing: Change of Plea

Time Commenced: 10:21 a.m.                                    Time Terminated: 10:31 a.m.


                                     APPEARANCES

Plaintiff=s counsel: Patrick Carney, AUSA
Defendant=s counsel: Michelle Moulder, FPD
USPPTS:              Tracy Cowin


Proceedings: Parties appear as indicated above. Defendant appears in person.

             The Court notes that Defendant has signed a Notice Regarding Entry of a
             Plea of Guilty and has, thereby, consented to proceed before the Magistrate
             Judge pursuant to Rule 11. Defendant has signed a written plea agreement.
             Defendant advised of rights.

             Defendant pleads guilty to the sole count of the Indictment.

             Defendant duly sworn and questioned by the Court. Defendant states that he
             did, in fact, do the things contained in the signed written Plea Agreement.
             The Court finds an adequate factual basis for the plea of guilty and will
             recommend that it be accepted by the District court. PSI ordered.

             Defendant in custody.


Courtroom Deputy/ERO: Karla Berziel
